DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 11/01/2021, with respect to claims 1-21 have been fully considered and persuasive. Due to the current amendment to the Claims, claim objection and the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner's amendments are as follows:
 Please make Claim 19 depends from claim 18.

Allowable Subject Matter
Claims 1-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a sensor system for detecting particles within a fluid, the sensor system comprising, in combination with the other recited elements, wherein the sensor system is configured such that as the particle 

With regard to Claim 7, the prior arts of the record do not teach or fairly suggest a sensor system for detecting particles within a fluid, the sensor system comprising, in combination with the other recited elements, wherein the sensor system is configured such that as the particle containing fluid passes through the spacing between the impactor and the working surface of the gauge body, particles disposed over the working surface are impacted by the impactor generating a signal which is dependent on one or both of the size and concentration of particles in the fluid, wherein the impactor is configured to be movable across the working surface of the gauge body whereby particles disposed over the working surface are impacted by the impactor to generate the signal. 

With regard to Claim 8, the prior arts of the record do not teach or fairly suggest a sensor system for detecting particles within a fluid, the sensor system comprising, in combination with the other recited elements, wherein the sensor system is configured such that as the particle containing fluid passes through the spacing between the impactor and the working surface of the gauge body, particles disposed over the working surface are impacted by the impactor generating a signal which is dependent on one or both of the size and concentration of particles in the fluid, wherein the impactor is configured to be movable across the working surface of the gauge body in such a manner that the spacing between the impactor and the working surface decreases on moving the impactor across the working surface. 


With regard to Claim 13, the prior arts of the record do not teach or fairly suggest a sensor system for detecting particles within a fluid, the sensor system comprising, in combination with the other recited elements, wherein the sensor system is configured such that as the particle containing fluid passes through the spacing between the impactor and the working surface of the gauge body, particles disposed over the working surface are impacted by the impactor generating a signal which is dependent on one or both of the size and concentration of particles in the fluid, wherein the impactor is supported over the working surface of the gauge body by a guide rail which is sloped relative to the working surface such that the spacing between the impactor and the base decreases on moving the impactor across the working surface.



With regard to Claim 15, the prior arts of the record do not teach or fairly suggest a sensor system for detecting particles within a fluid, the sensor system comprising, in combination with the other recited elements, wherein the sensor system is configured such that as the particle containing fluid passes through the spacing between the impactor and the working surface of the gauge body, particles disposed over the working surface are impacted by the impactor generating a signal which is dependent on one or both of the size and concentration of particles in the fluid, wherein the impactor is in the form of a roller which rolls over the working surface of the gauge body.

With regard to Claim 17, the prior arts of the record do not teach or fairly suggest a sensor system for detecting particles within a fluid, the sensor system comprising, in combination with the other recited elements, wherein the sensor system is configured such that as the particle containing fluid passes through the spacing between the impactor and the working surface of the gauge body, particles disposed over the working surface are impacted by the 

With regard to Claim 18, the prior arts of the record do not teach or fairly suggest a method of sensing particles in a particle containing fluid, the method comprising, in combination with the other recited steps, wherein as the particle containing fluid passes through the spacing between the impactor and the working surface of the gauge body, particles disposed over the working surface are impacted by the impactor generating a signal which is dependent on one or both of the size and concentration of particles in the fluid.

Claims 2-6, 9, 11-12, 16 and 19-21 are allowed by virtue of their dependence from Claim 7-8 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861